Name: Council Regulation (EEC) No 2643/80 of 14 October 1980 laying down general rules governing the granting of the premium for the benefit of sheepmeat producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/6 Official Journal of the European Communities 18 . 10 . 80 COUNCIL REGULATION (EEC) No 2643/80 of 14 October 1980 laying down general rules governing the granting of the premium for the benefit of sheepmeat producers THE COUNCIL OF THE EUROPEAN COMMUNITIES, ( a ) 'producer of sheepmeat' means a person, whether natural or legal, who engages in the rearing of animals of the ovine species on the territory of the Community ; however, this definition may: ( i ) be supplemented by additional criteria to be fixed by the Member States following approval by the Commission, ( ii ) where Article 5 (6) of Regulation (EEC) No 1837/80 applies, be adapted in accordance with the procedure provided for in Article 26 of that Regulation; (b) 'ewe' means the female animal of the ovine species which is over one year old or has lambed at least once; however, Member States may complete this definition by additional conditions laying down in particular a minimum age of the ewe; (c) ' slaughtered lamb' means an animal of the ovine species slaughtered within the Community and born or reared for at least two months in the region, within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1837/80, in which the premium is granted; an animal exported live from the territory of the Community shall be treated as a slaughtered lamb. 2 . Only producers of sheepmeat rearing a minimum number of ewes fixed by each Member State shall be eligible for the premium provided for in Article 5 of Regulation (EEC) No 1837/80 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( 1), and in particular Article 5 (7) thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Regulation (EEC) No 1837/80 provides that, in order to offset the loss of income which may result from the establishment of the common market organization, a premium shall be granted for the benefit of sheepmeat producers ; whereas it is necessary, therefore, to specify who may be the beneficiaries of this measure ; Whereas calculation of the amount of the said premium depends on establishing certain Community statistics in the sheepmeat and goatmeat sector; whereas it is appropriate, therefore, to provide for a harmonization at Community level of statistics in this sector ; whereas , however, it is advisable, for a transitional period, to provide for the use of existing official statistical data in the various Member States for this sector; Whereas in certain cases it may turn out, in the course of a marketing year, that the advance on the premium paid in accordance with Article 5 (5 ) of the said Regulation is greater than the amount of the premium payable taking into account the review provided for at the end of the marketing year ; whereas it is appropriate, therefore, to provide that in such circumstances the part of the premium which has been overpaid should be deducted from the premium to be paid during the following marketing year, Article 2 1 . The total amount of the premium referred to in Article 5 (2) of Regulation (EEC) No 1837/80 shall be calculated by taking the gross indigenous production of sheepmeat as the reference factor in each region concerned. 2 . Until a Council Directive on the surveys of sheep and goatmeat production to be conducted by the Member States has been implemented, the data to be used in applying paragraph 1 shall be the official data at present available in the various Member States . Where separate statistics for sheepmeat on one hand, and goatmeat on the other are not available, the gross indigenous production of sheepmeat shall be estimated HAS ADOPTED THIS REGULATION: Article 1 1 . For the purposes of this Regulation : (!) OJ No L 183 , 16 . 7. 1980, p. 1 . 18 . 10 . 80 Official Journal of the European Communities No L 275/7 would have been obtained under paragraphs of that Article. 2 . The advance and balance provided for in Article 5 (5 ) of Regulation (EEC) No 1837/80 shall not be paid unless they exceed an amount to be determined under the procedure laid down in Article 26 of that Regulation. on the basis of statistics relating to sheep livestock on one hand and goat livestock on the other. Article 3 1 . Where it is found at the end of the marketing year that the total amount of the advance paid in a particular region in accordance with Article 5 (5 ) of Regulation (EEC) No 1837/80 is greater than the total amount of the premiums payable in that region taking into account the review provided for in paragraphs 2 and 3 of that Article, an amount equal to that difference shall be deducted from the total amount of the premiums to be paid for the following marketing year in that region as Article 4 This Regulation shall enter into force on 20 October 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 1980. For the Council The President C. NEY